MEMORANDUM *
Tien Nguyen (“Nguyen”) appeals his sentence for possession of stolen goods in violation of 18 U.S.C. §§ 2315 and 2. We hold that Nguyen waived the right to appeal his sentence and dismiss.
In his plea agreement, Nguyen waived his right to appeal any sentence within the applicable sentencing guidelines range, “the manner in which that sentence was determined,” and “any other aspect of his conviction or sentence.” He reserved only the right to appeal a sentence departing upward from the applicable guidelines range. In challenging the district court’s adoption of the PSR’s criminal history points, Nguyen appeals the court’s calculation of his sentence. Nguyen waived the right to appeal on this ground.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.